    _______________________

Case 2:20-cv-02102-KM-JBC Document 62 Filed 08/27/20 Page 1 of 3 PageID: 230




                    UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                                            O ORDERED
     ALLISON DAWN BLIXT and L. Z.-B.
                                                                       s/James B. Clark
                                    Plaintiffs,        :          James B. C1ak, U.S.M.3.            —




                                                               Date:    j2i / Zc2o
    The UNITED STATES DEPARTMENT
    OF STATE and MICHAEL POMPEO in                         Civ. No. 1:20-cv-02102-KM-JBC
                                                       :
    his official capacity as Secretary, U.S.
    Department of State                                :      LC                  1

                                    Defendants.        :        (N1 Ct           *V    CC’     .




        JOINT REQUEST TO APPEAR VIRTUALLY AT SEPTEMBER 14, 2020
                          INITIAL CONFERENCE

       Plaintiffs Allison Dawn Blixt and minor L. Z.-B., and Defendants U.S. Department of

   State and Michael Pompeo, in his official capacity as Secretary of the U.S. Department of

   State, respectfully request to participate virtually at this Court’s September 14, 2020 Initial

   Conference and hereby state the following:

       1. On August 5, 2020, this Court issued a letter order scheduling an initial conference

          in this case for September 14, 2020, at 10:30 AM in Newark       —   Courtroom 2A.

      2. Counsel for Defendants is located in Washington, D.C. Given the COVID-19

          pandemic,’ the Civil Division of the Department of Justice (“DOJ”) entered Phase

          I for the National Capital Region on July 13, 2020, of which Washington, D.C. is

          a part. Under Phase 1, DOJ encourages maximum telework for its employees, with



     On March 13, 2020, the President declared a National Emergency in an effort to address
   the    spread    of    COVID-19,        See     https://www.whitehouse.gov/presidential
   actions/proclamationdeclaring-        national-emergency-concerning-novel-coronavirus
   disease-covid-19-outbreak/ (last accessed Aug. 21, 2020).



                                                  —1
Case 2:20-cv-02102-KM-JBC Document 62 Filed 08/27/20 Page 2 of 3 PageID: 231




               individual decisions left up to its components. To protect the health of the attorneys

               and their families, the directors of the Federal Programs Branch (the DOJ

               component representing Defendants in this action) have determined that, absent an

               exceptional circumstance, its attorneys are not to attend in-person litigation events.2

          3.   Counsel for Plaintiffs, meanwhile, are located in New York, NY and Washington,

               D.C. Subject to any order or instruction of the Court, Plaintiffs are amenable to

               accommodating Defendants’ request for the parties to appear at the September 14,

               2020 conference via telephone or video conference (“VTC”) technology.

          4. Therefore, the parties respectfully request that this Court allow them to appear at

               the September 14, 2020 conference via telephone or VTC.



       Dated: August 26, 2020                                 Respectfully submitted,

                                                              ETHAN P. DAVIS
                                                              Principal Deputy Assistant Attorney
                                                              General

                                                              ANTHONY J. COPPOLINO
                                                              Deputy Branch Director

                                                             Is! Vinita B. Andrapallival
                                                             Vinita B. Andrapalliyal
                                                             Trial Attorney
                                                             United States Department of Justice
                                                             Civil Division
                                                             Federal Programs Branch
                                                             P.O. Box 883
                                                             Washington, DC 20044
                                                             Tel: (202) 305-0845
                                                             vinita.b .andrapalliyalusdoj .gov


   2
      See also Memorandum to Heads of Dep’t Components and United States Att’ys Re:
   Department Framework for Returning to Normal Operations Status (May 18, 2020) at 6,
   available at https ://www.justice.gov/doj/page/file/ 1284406/download. (“Only essential travel
   is permissible in Phase 1.”).


                                                   -2-
Case 2:20-cv-02102-KM-JBC Document 62 Filed 08/27/20 Page 3 of 3 PageID: 232




    Dated:   August 26, 2020
             New York, New York
                                           Is/Theodore Edelman

                                           Theodore Edelman (pro hac vice)
                                           edelrnant@sullcrorn. coin
                                           Mark. A. Makar (N.J. Bar No.
                                           244882017)
                                           rnakarrn@sullcro,n. corn
                                           Jessica Klein (pro hoc vice)
                                           kleinj@sullcrorn. corn
                                           Lauren M. Goldsmith (pro hac vice)
                                           goldsrn ithl@sullcron’i corn
                                                                 .




                                           SULLIVAN & CROMWELL LLP
                                           125 Broad Street
                                           New York, NY 10004
                                           Telephone: (212) 558-4000
                                           Facsimile: (212) 558-3588

                                           Elizabeth A. Cassady (pro hac vice)
                                           SULLIVAN & CROMWELL LLP
                                           1700 New York Avenue, N.W.
                                           Washington, D.C. 20006
                                           Telephone: 202-956-6980

                                           Aaron C. Morris (pro hoc vice)
                                           aniorrisirnnzigrationequality. org
                                           IMMIGRATION EQUALITY
                                           40 Exchange Place, Suite 1300
                                           New York, NY 10005
                                           (212)714-2904

                                           Attorneys for Plaintffs




                                   -3-
